MEMORANDUM **
Mario Santana, Leonor Portillo Gomez, Jose A. Gomez Portillo, Vitaliana Gomez *951Portillo, and Lizidet Gomez Portillo (“Petitioners”) petition for review of the Board of Immigration Appeals’ (“BIA”) dismissal of their application for suspension of deportation.
We have jurisdiction to review the Petitioners’ Fifth Amendment due process claim that they received ineffective assistance of counsel at their suspension of deportation hearing before the Immigration Judge (“U”). See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). However, we deny the petition because the Petitioners did not demonstrate that they were prejudiced such that the outcome of the proceeding may have been affected by the alleged violation. See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1226 (9th Cir. 2002).
To the extent that Petitioners seek review of the IJ’s determination that they did not prove their deportation would result in extreme hardship to themselves or a qualifying relative, we lack jurisdiction to review this determination. See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997).
PETITION FOR REVIEW DENIED IN PART, DISMISSED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.